DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 5/6/2021 and 7/25/2022 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 4/16/2021, as modified by the preliminary amendment filed on 5/19/2021.  Claims 1-9 are now pending in the present application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a notification unit that transmits, in a case where a relative distance between the first device and the second device exceeds a limit value, an alert to at least one of the first device and the second device” in claim 1 and  “the first device and the second device communicate with each other via the respective communication units to calculate the relative distance between the first device and the second device and to determine whether the relative distance exceeds the limit value” in claims 5 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s specification at 0029 discloses the IoT device monitoring server 14 functions as a notification unit.  Applicant’s specification at 0018 discloses the IoT device 10 functions as a first device.  Applicant’s specification at 0023 discloses the IoT device 12 functions as a second device.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Application Publication No. 2013/0214917 A1) (hereinafter Chung) in view of Stoschek et al. (U.S. Patent Application Publication No. 2005/0248484 A1) (hereinafter Stoschek).

Regarding claim 1, Chung discloses a n information processing system (Figure 1 and paragraph 0024 disclose a vehicle theft prevention service system) comprising:
a first device that includes a communication unit (Figure 3 and paragraph 0055 disclose electronic key 102 is configured to include a control unit 220, a memory unit 222, a manipulation button unit 224, a power supply unit 226, an audio output unit 228, a display unit 230, and a wireless communication module 232);
a second device that includes a communication unit (Figure 2 and paragraph 0040 disclose a theft monitoring device is configured to include a vehicle control unit interface unit 202, a first wireless communication module 206, and a second wireless communication module 208);
a notification unit that transmits, in a case where a relative distance between the first device and the second device exceeds a limit value, an alert to at least one of the first device and the second device (Paragraph 0026 discloses in a theft monitoring mode, the theft monitoring device 100 determines whether or not the vehicle is in a theft-estimated state, based on whether or not a distance from the electronic key 102 is larger than a predetermined distance.  In the case where it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102.  Figure 2 and paragraphs 0040 and 0048 disclose a theft monitoring device is configured to include a control unit 200 and a first wireless communication module 206.  The first wireless communication module 206 performs wireless communication between the electronic key 102 and the control unit 200); and
a third device that includes a communication unit and is located near the second device (Paragraph 0011 discloses the theft monitoring device is installed in a vehicle.  Paragraph 0026 discloses in a theft monitoring mode, the theft monitoring device 100 determines whether or not the vehicle is in a theft-estimated state, based on whether or not abnormal start-up is notified from a vehicle control unit which is installed in the vehicle to control components of the vehicle.  Figure 2 and paragraphs 0042 and 0046 disclose a vehicle control unit notifies abnormal start-up through the vehicle control unit interface unit 202.  The vehicle control unit interface unit 202 functions as an interface between the vehicle control unit and the control unit 200.  Applicant’s third device is interpreted to include Chung’s vehicle.  Applicant’s communication unit of the third device is interpreted to include Chung’s vehicle control unit which communicates with the theft monitoring device through its vehicle control unit interface unit),
wherein in a case where the relative distance between the first device and the second device exceeds the limit value, and there is an operation of the third device, the notification unit transmits the alert to the first device (Figure 4 and paragraphs 0067, 0069, and 0072 disclose the theft monitoring device 100 proceeds to a theft monitoring mode according to a predetermined event such as start-up (Step S300).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval.  When the distance from the electronic key 102 is a predetermined distance or more, the theft monitoring device 100 determines that the vehicle is in the theft-estimated state (Step S308).  When it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102 and the server 104 (Step S314)).
Chung does not explicitly disclose the first device including a position sensor or the third device including a position sensor.
In analogous art, Stoschek discloses a first device that includes a position sensor (Figures 1 and 2 and paragraphs 0026 and 0032 disclose a vehicle 1 and a key 2 for contactless opening and/or closing of vehicle 1.  Key 2 includes a locating module 20 to determine the position of key 2 as a function of signals from GPS locating satellites 10, 11, 12, 13.  The locating module 20 includes a communications module 21 to receive signals sent by GPS locating satellites 10, 11, 12, 13);
a third device that includes a position sensor (Figures 1 and 2 and paragraphs 0026 and 0033 disclose a vehicle 1 and a key 2 for contactless opening and/or closing of vehicle 1.  The vehicle 1 has an A-GPS base station.  The A-GPS base station 3 includes a GPS receiver 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a vehicle and a key for the vehicle including GPS devices, as described in Stoschek, with a vehicle and an electronic key, as described in Chung, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a vehicle and a key for the vehicle including GPS devices of Stoschek with a vehicle and an electronic key of Chung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Stoschek.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chung and Stoschek to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Chung, as modified by Stoschek, further discloses wherein the notification unit is provided at a server (Paragraph 0026 discloses in a theft monitoring mode, the theft monitoring device 100 determines whether or not the vehicle is in a theft-estimated state, based on whether or not a distance from the electronic key 102 is larger than a predetermined distance.  In the case where it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102.  Applicant’s “server” is interpreted to include functions of Chung’s theft monitoring device since it is capable of performing all of the functions of Applicant’s server).

Regarding claim 3, as applied to claim 2 above, Chung, as modified by Stoschek, further discloses wherein the first device and the second device are registered as pair devices at the server (Figure 4 and paragraphs 0068, 0069, and 0072 disclose in the theft monitoring mode, the theft monitoring device 100 transmits a location checking request message to the electronic key 102 (Step S304).  The electronic key 102 receiving the location checking request message transmits the location checking response message to the theft monitoring device 100 (Step S306).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval.  When the distance from the electronic key 102 is a predetermined distance or more, the theft monitoring device 100 determines that the vehicle is in the theft-estimated state (Step S308).  When it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102 and the server 104 (Step S314).  Applicant’s “the first device and the second device are registered as pair devices” is interpreted to include Chung’s theft monitoring device determining the distance between the theft monitoring device and the electronic key and also notifying the electronic key when theft-estimated state is determined).

Regarding claim 5, as applied to claim 1 above, Chung, as modified by Stoschek, further discloses wherein the first device and the second device communicate with each other via the respective communication units to calculate the relative distance between the first device and the second device and to determine whether the relative distance exceeds the limit value (Figure 4 and paragraphs 0068 and 0069 disclose in the theft monitoring mode, the theft monitoring device 100 transmits a location checking request message to the electronic key 102 (Step S304).  The electronic key 102 receiving the location checking request message transmits the location checking response message to the theft monitoring device 100 (Step S306).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval).

Regarding claim 6, as applied to claim 1 above, Chung, as modified by Stoschek, further discloses wherein the notification unit transmits the alert only to the first device and not to the second device (Figure 4 and paragraphs 0067, 0069, and 0072 disclose the theft monitoring device 100 proceeds to a theft monitoring mode according to a predetermined event such as start-up (Step S300).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval.  When the distance from the electronic key 102 is a predetermined distance or more, the theft monitoring device 100 determines that the vehicle is in the theft-estimated state (Step S308).  When it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102 and the server 104 (Step S314)).

Regarding claim 7, Chung discloses a n information processing system (Figure 1 and paragraph 0024 disclose a vehicle theft prevention service system) comprising:
a first device that includes a communication unit (Figure 3 and paragraph 0055 disclose electronic key 102 is configured to include a control unit 220, a memory unit 222, a manipulation button unit 224, a power supply unit 226, an audio output unit 228, a display unit 230, and a wireless communication module 232);
a second device that includes a communication unit (Figure 2 and paragraph 0040 disclose a theft monitoring device is configured to include a vehicle control unit interface unit 202, a first wireless communication module 206, and a second wireless communication module 208);
a server that stores pairing information indicating that the first device and the second device are registered as pair devices, and transmits an alert (Paragraph 0026 discloses in a theft monitoring mode, the theft monitoring device 100 determines whether or not the vehicle is in a theft-estimated state, based on whether or not a distance from the electronic key 102 is larger than a predetermined distance.  In the case where it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102.  Figure 2 and paragraphs 0040 and 0048 disclose a theft monitoring device is configured to include a control unit 200 and a first wireless communication module 206.  The first wireless communication module 206 performs wireless communication between the electronic key 102 and the control unit 200.  Figure 4 and paragraphs 0068, 0069, and 0072 disclose in the theft monitoring mode, the theft monitoring device 100 transmits a location checking request message to the electronic key 102 (Step S304).  The electronic key 102 receiving the location checking request message transmits the location checking response message to the theft monitoring device 100 (Step S306).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval.  When the distance from the electronic key 102 is a predetermined distance or more, the theft monitoring device 100 determines that the vehicle is in the theft-estimated state (Step S308).  When it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102 and the server 104 (Step S314).  Applicant’s “server” is interpreted to include functions of Chung’s theft monitoring device since it is capable of performing all of the functions of Applicant’s server.  Applicant’s “the first device and the second device are registered as pair devices” is interpreted to include Chung’s theft monitoring device determining the distance between the theft monitoring device and the electronic key and also notifying the electronic key when theft-estimated state is determined); and
a third device that includes a communication unit and is located near the second device (Paragraph 0011 discloses the theft monitoring device is installed in a vehicle.  Paragraph 0026 discloses in a theft monitoring mode, the theft monitoring device 100 determines whether or not the vehicle is in a theft-estimated state, based on whether or not abnormal start-up is notified from a vehicle control unit which is installed in the vehicle to control components of the vehicle.  Figure 2 and paragraphs 0042 and 0046 disclose a vehicle control unit notifies abnormal start-up through the vehicle control unit interface unit 202.  The vehicle control unit interface unit 202 functions as an interface between the vehicle control unit and the control unit 200.  Applicant’s third device is interpreted to include Chung’s vehicle.  Applicant’s communication unit of the third device is interpreted to include Chung’s vehicle control unit which communicates with the theft monitoring device through its vehicle control unit interface unit),
wherein in a case where a relative distance between the first device and the second device exceeds a limit value, and there is an operation of the third device, the server transmits the alert (Figure 4 and paragraphs 0067, 0069, and 0072 disclose the theft monitoring device 100 proceeds to a theft monitoring mode according to a predetermined event such as start-up (Step S300).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval.  When the distance from the electronic key 102 is a predetermined distance or more, the theft monitoring device 100 determines that the vehicle is in the theft-estimated state (Step S308).  When it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102 and the server 104 (Step S314)).
Chung does not explicitly disclose the first device including a position sensor or the third device including a position sensor.
In analogous art, Stoschek discloses a first device that includes a position sensor (Figures 1 and 2 and paragraphs 0026 and 0032 disclose a vehicle 1 and a key 2 for contactless opening and/or closing of vehicle 1.  Key 2 includes a locating module 20 to determine the position of key 2 as a function of signals from GPS locating satellites 10, 11, 12, 13.  The locating module 20 includes a communications module 21 to receive signals sent by GPS locating satellites 10, 11, 12, 13);
a third device that includes a position sensor (Figures 1 and 2 and paragraphs 0026 and 0033 disclose a vehicle 1 and a key 2 for contactless opening and/or closing of vehicle 1.  The vehicle 1 has an A-GPS base station.  The A-GPS base station 3 includes a GPS receiver 30) .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a vehicle and a key for the vehicle including GPS devices, as described in Stoschek, with a vehicle and an electronic key, as described in Chung, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a vehicle and a key for the vehicle including GPS devices of Stoschek with a vehicle and an electronic key of Chung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Stoschek.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chung and Stoschek to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 7 above, Chung, as modified by Stoschek, further discloses wherein the first device and the second device communicate with each other via the respective communication units to calculate the relative distance between the first device and the second device and to determine whether the relative distance exceeds the limit value (Figure 4 and paragraphs 0068 and 0069 disclose in the theft monitoring mode, the theft monitoring device 100 transmits a location checking request message to the electronic key 102 (Step S304).  The electronic key 102 receiving the location checking request message transmits the location checking response message to the theft monitoring device 100 (Step S306).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval).

Regarding claim 9, as applied to claim 7 above, Chung, as modified by Stoschek, further discloses wherein the server transmits the alert only to the first device and not to the second device (Figure 4 and paragraphs 0067, 0069, and 0072 disclose the theft monitoring device 100 proceeds to a theft monitoring mode according to a predetermined event such as start-up (Step S300).  The theft monitoring device 100 detects a time interval between the time when the location checking request message is transmitted and the time when the location checking response message is received and detects a distance from the electronic key 102 based on the time interval.  When the distance from the electronic key 102 is a predetermined distance or more, the theft monitoring device 100 determines that the vehicle is in the theft-estimated state (Step S308).  When it is determined that the vehicle is in the theft-estimated state, the theft monitoring device 100 transmits a theft estimation alarm informing message to the electronic key 102 and the server 104 (Step S314)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Stoschek as applied to claim 1 above, and further in view of Zhang (U.S. Patent Application Publication No. 2017/0136947 A1) (hereinafter Zhang).

Regarding claim 4, as applied to claim 1 above, Chung, as modified by Stoschek, discloses the claimed invention except explicitly disclosing wherein the first device is a smartphone, and the notification unit is provided via a cloud server.
In analogous art, Zhang discloses wherein the first device is a smartphone, and the notification unit is provided via a cloud server (Paragraph 0055 discloses the monitor terminal device can be an intelligent terminal capable of positioning the location, such as a mobile phone, a PDA, a portable computer, a tablet computer or the like.  Figure 3 and paragraph 0071 disclose a server, comprising: a processor.  The processor is configured to perform the following steps: receiving position information of a monitor terminal device, a monitored object terminal device and a vehicle in real time; calculating distances among a monitor, a monitored object and the vehicle in real time according to the received position information; and judging whether to send alarm information according to the calculated distances among the monitor, the monitored object and the vehicle, sending the alarm information when the calculated distances meet a preset distance.  Paragraph 0055 discloses the server can be a cloud platform, such as a cloud server or the like).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a cloud server monitoring a distance between an intelligent mobile terminal and an object and sending an alarm according to the calculated distance, as described in Zhang, with a device installed in a vehicle monitoring a distance between an electronic key and the vehicle and sending an alarm based on the distance, as described in Chung, as modified by Stoschek, because doing so is simple substitution of one known element (type of device doing the monitoring) for another to obtain predictable results.  Combining a device installed in a vehicle monitoring a distance between an electronic key and the vehicle and sending an alarm based on the distance of Zhang with a cloud server monitoring a distance between an intelligent mobile terminal and an object and sending an alarm according to the calculated distance of Chung, as modified by Stoschek, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chung, Stoschek, and Zhang to obtain the invention as specified in claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Bork et al. (U.S. Patent No. 6,246,376 B1) discloses wireless location and direction indicator for multiple devices;
Nonaka (U.S. Patent Application Publication No. 2003/0160692 A1) discloses antitheft apparatus, antitheft system, antitheft method and program therefor;
Savoie et al. (U.S. Patent Application Publication No. 2004/0075539 A1) discloses a vehicle monitoring system;
Mercer et al. (U.S. Patent Application Publication No. 2004/0088228 A1) discloses automobile identification labeling and tracking system;
Kageyama (U.S. Patent Application Publication No. 2010/0199339 A1) discloses a mobile terminal device, wireless communication unit, wireless communication system, and wireless communication method;
Li (U.S. Patent Application Publication No. 2010/0302026 A1) discloses a warning system, monitoring device and method for monitoring controlled device;
Jarrett et al. (U.S. Patent Application Publication No. 2012/0032796 A1) discloses separation alarm;
Nguyen et al. (U.S. Patent Application Publication No. 2014/0266710 A1) discloses a security system applications for locations to be secured;
Yang et al. (U.S. Patent Application Publication No. 2015/0116100 A1) discloses methods, systems and apparatus for providing notification that a vehicle has been accessed;
Lee et al. (U.S. Patent Application Publication No. 2016/0094700 A1) discloses a method and apparatus for operating an electronic device;
Byeon (U.S. Patent Application Publication No. 2017/0115940 A1) discloses a watch-type mobile terminal and method of operating the same; and
Conlon (U.S. Patent Application Publication No. 2019/0073735 A1) discloses an enhanced alert/notification system for law enforcement identifying and tracking of stolen vehicles and cargo.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642